        Case: 3:20-cv-00501-bbc Document #: 25 Filed: 09/02/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DANIEL MALDONADO,

        Plaintiff,
                                                    Case No. 20-cv-501-bbc
   v.

KEVIN CARR,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant dismissing this case.




        /s/                                                 9/2/2020
        Peter Oppeneer, Clerk of Court                        Date
